Citation Nr: 0935162	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08 25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby F. Arnold


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to service 
connection for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a VA examination is necessary before the 
Board may proceed to adjudicate the claim.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").


Service connection for multiple sclerosis may be established 
if the disease manifested itself to a compensable degree 
within 7 years of discharge from active service. 38 C.F.R. § 
3.307 (2008).  VA treatment records reflect that the Veteran 
was diagnosed with multiple sclerosis in either 1987 or 1992.  
Private medical records show that the Veteran was diagnosed 
with multiple sclerosis in 1994.  

Although the earliest possible diagnosis (1987) would have 
occurred 18 years after the Veteran's service, he was treated 
in 1974 (five years after discharge) for an eye condition.  
The Veteran's private physician, Dr. Timothy Siepel, stated 
in letters dated December 2007 and July 2008 that he treated 
the Veteran in 1974 for a right eye condition, intranuclear 
ophthalmoplegia, and opined that this condition was likely 
the first manifestation of the Veteran's multiple sclerosis. 

The Veteran's service medical examinations reveal that the 
Veteran had a right eye refractive disorder upon induction 
and separation.  The examination records also indicate that 
the Veteran had a worsening of his vision, in both eyes, 
while he was in service.  The Veteran, through his 
representative, remarked on this decrease in visual acuity as 
support for his contention that multiple sclerosis manifested 
to a compensable degree within the presumptive period.  

In his December 2007 claim, the Veteran reported that his 
multiple sclerosis began in 1974 when he was treated for a 
right eye condition.  In September 2007, the Veteran reported 
during VA treatment that he experienced changes in his right 
eye at the onset of the disease and then experienced weakness 
in his lower extremities.  

The Veteran is competent to report symptoms he experiences. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).

Coupled with the competent medical evidence presented by the 
report of Dr. Timothy Siepel, the Veteran has provided 
evidence of current disabilities and the possible presence of 
symptoms, in-service and/or within seven years of separation 
from service, and as such, a VA examination should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for multiple 
sclerosis that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Upon receipt of the Veteran's 
response or after a reasonable period of 
time, the Veteran will be afforded a VA 
examination, to be conducted by an 
appropriately qualified physician, to 
determine whether the Veteran's in-
service vision worsening or any other 
symptoms noted in the record within 7 
years of discharge from active service 
represented the onset of multiple 
sclerosis.  The following considerations 
will govern the examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner will 
acknowledge and report such review 
in any report generated as a result 
of the examination.  
b.  The examiner must respond to the 
inquiry as to whether the Veteran's 
in service worsening of his vision 
represented the onset of multiple 
sclerosis.  In making this 
determination, the examiner is to 
use any and all indicated 
evaluations, studies and tests 
deemed necessary by the examiner. 

A clear rationale for all 
opinions is required, to 
include a discussion of the 
facts and medical principles 
involved.  If the examiner is 
not able to give an opinion 
without resorting to 
speculation, he or she should 
so state. 

3.  After completion of the above, and 
any additional development of evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and re-
adjudicate the claim.  

The AMC/RO's attention is called to 
the provisions of 38 C.F.R. § 
3.307(c), which specifies that no 
presumptions may be invoked on the 
basis of advancement of the disease 
when first definitely diagnosed for 
the purpose of showing its existence 
to a degree of 10 percent within the 
applicable period.  This will not be 
interpreted as requiring that the 
disease be diagnosed in the 
presumptive period, but only that 
there be then shown by acceptable 
medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, 
followed without unreasonable time 
lapse by definite diagnosis.  
Symptomatology shown in the 
prescribed period may have no 
particular significance when first 
observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown 
to exist within a short time 
following the applicable presumptive 
period, but without evidence of 
manifestations within the period, 
should be developed to determine 
whether there was symptomatology 
which in retrospect may be 
identified and evaluated as 
manifestation of the chronic disease 
to the required 10-percent degree.  

4.  If the benefit sought remain denied, 
the Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




